DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/8/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 4-6 and 19-20 are objected to because of the following informalities:
Claim 4, line 3 recites “of on.” This should read “
Claim 5, line 2 recites “is configured manipulate.” This should read “is configured to manipulate.”
Claim 6, line 2 recites “to achieving an overlap.” This should read “to achieve
Claim 19, line 3 recites “of on.” This should read “
Claim 20, line 2 recites “is configured manipulate.” This should read “is configured to manipulate.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“disturbance correction module” in claims 1, 4, 13, 17, and 19.
“adjustment element” in claims 1, 3, 5-6, 8, 10, 13, 15, 17-18, and 20.
“microscope registration module” in claims 1, 3-4, 13, and 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Such corresponding structure has been identified as follows:
“disturbance correction module” appears to have corresponding structure in at least paragraphs [0069]-[0081] of the specification.
“adjustment element” appears to have corresponding structure in at least paragraph [0105] of the specification.
“microscope registration module” appears to have corresponding structure in at least paragraphs [0047] and [0069]-[0081] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8, 11, 13-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a sensor element" in line 2.  It is unclear if this sensor element refers to the “at least one sensor element with sensor coils” of claim 1, line 8. For purposes of examination, the sensor element of claim 3 is interpreted as being a distinct sensor element from those of claim 1. 
Claim 5 recites the limitation "the at least one sensor element with sensor coils" in lines 2-3.  It is unclear if this sensor element refers to the “at least one sensor element with sensor coils” of claim 1, line 8 or the “a sensor element” of claim 3, line 2. For purposes of examination, the at least one sensor element with sensor coils is commiserate in scope with that of claim 1.
Claim 8 recites the limitation “said adjustment element is configured to manipulate the orientation of said field generator inter-operatively such that said at least one sensor element is of said patient tracker.” It is unclear how the manipulation of the orientation of the field generator results in the sensor element being of said patient tracker. It is further unclear how the adjustment element relates to the composition/configuration of the patient tracker and whether the at least one sensor element is a component of the patient tracker. 
Claim 11 recites the limitation “wherein one or more of a focal length, an image center, an aspect ratio, or a parameter for the description of non-linear distortion.” It is unclear which limitation of claim 1 is modified by the recited limitation in claim 11.
Claim 13 recites the limitation "a sensor element" in line 12 and the limitation “said sensor element” in line 14.  It is unclear if this sensor element refers to the “at least one sensor element with sensor coils” of claim 13, lines 5-6. For purposes of examination, the sensor element of claim 13, line 12 and line 14 are interpreted as being a distinct sensor element from those of claim 13, lines 5-6. 
Claim 18 recites the limitation "a sensor element" in line 2.  It is unclear if this sensor element refers to the “at least one sensor element with sensor coils” of claim 17, line 8. For purposes of examination, the sensor element of claim 18 is interpreted as being a distinct sensor element from those of claim 17. 
Claim 19 recites the limitation "said sensor element" in line 3.  It is unclear if this sensor element refers to the “at least one sensor element with sensor coils” of claim 17, line 8. For purposes of examination, the sensor element of claim 19 is interpreted as being a distinct sensor element from those of claim 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jascob et al. (U.S. Patent No. 6,636,757), hereinafter “Jascob”, in further view of Giraldez et al. (“Design and clinical evaluation of an image-guided surgical microscope with an integrated tracking system” 2007), hereinafter “Giraldez,” in further view of Ferre et al. (U.S. Patent No. 5,800,352), hereinafter “Ferre.”

Regarding claim 1, Jascob discloses an electromagnetic navigation system (“apparatus for electromagnetic navigation of a surgical probe” Jascob, Abstract) for use with a navigated instrument to perform microscopic surgery on a patient (“apparatus for electromagnetic navigation of a surgical probe” Jascob, Abstract; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc.” Jascob, Col. 6, line 48 – Col. 7, line 3):
a. a microscope (“These metal objects, devices or instruments may include, but are not limited to… microscope…, etc.” Jascob, Col. 6, line 48 – Col. 7, line 3);
b. an electromagnetic measurement system comprising a field generator (“Positioned adjacent to or about the periphery of the conically shaped shield 54 is the transmitter coil array 12 which is formed by three sets of transmitting coils 62” Col. 7, lines 36-46), the field generator is fixed or adjustably connected to the microscope (“The shield 54 is designed to be removably coupled to the C-arm or any other metal object or device requiring shielding by way of a universal band clamp 56” Jascob, Col. 7, lines 4-35; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc.” Jascob, Col. 6, line 48 – Col. 7, line 3);
c. a shielding between the microscope and the field generator (“Positioned adjacent to or about the periphery of the conically shaped shield 4 is the transmitter coil array 12” Col. 7, lines 36-46; also see Fig. 3 that shows transmitting coil, #62 on the exterior surface of shield, #54, with band clamp, #56, for attachment to the microscope located on the interior surface of shield, #54, Jascob, Fig. 3) the shielding is fixed to the microscope and/or the field generator (“The shield 54 is designed to be removably coupled to the C-arm or any other metal object or device requiring shielding by way of a universal band clamp 56” Jascob, Col. 7, lines 4-35; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3);
d. at least one sensor element with sensor coils (“An instrument 20… located or positioned within the electromagnetic field 14 is able to detect the electromagnetic signal and measure the magnetic field strength by way of small loops of wire or receive coils attached to the instrument 20” Jascob, Col. 4, lines 27-48) for measuring the pose of navigated instrument and/or the patient (“the magnetic field strengths measured by the instrument 20 identify a unique position and orientation in space to determine the X, Y, Z point and the angle and azimuth of the receiver coil located in the instrument 20. Should rotation about the axis of the receiver coil positioned in the instrument 20 be desired, a second receiver coil may be required in the instrument 20” Jascob, Col. 5, lines 3-21);
e. a disturbance correction module for compensating effects of disturbances of an electromagnetic field caused by the microscope and/or the shielding (“general purpose computer or PC incorporated into the coil array controller 16” Jascob, Col. 5, lines 3-21; “the calibration process 82 stores actual measurements of the magnetic field strength generated by the transmitter coil array 12, while taking into account or characterizing the distortion effects of either the particular shield, coupled to the surgical device or the transmitter coil array 12 incorporated directly into the surgical device. In this way, any metallic distortions caused by the metal object or device, such as the C-arm 60 or the OR table 74 is taken into account by performing the real time measurements with these objects in place” Jascob, Col. 10, lines 3-16; “the navigation process continues to step 108 where the previously stored calibration data or field strengths for the calibration points 90 in the calibration grid are used to interpolate the fields at the guess point 110 in space” Jascob, Col. 10, lines 17-43; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3); and
f. an attachment element connecting said field generator to said microscope (“displaced from the shield 54 by an extension member 64” Col. 7, lines 36-46; see also Figure 3 demonstrating the attachment of the transmitting coil, #62, by the extension member, #64, to the shield, #54, and band clamp, #64, Jascob, Fig. 3; “The shield 54 is designed to be removably coupled to the C-arm or any other metal object or device requiring shielding by way of a universal band clamp 56” Jascob, Col. 7, lines 4-35; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3).
However, while Jascob discloses calibrating the field generator and the microscope (“general purpose computer or PC incorporated into the coil array controller 16” Jascob, Col. 5, lines 3-21; “the calibration process 82 stores actual measurements of the magnetic field strength generated by the transmitter coil array 12, while taking into account or characterizing the distortion effects of either the particular shield, coupled to the surgical device or the transmitter coil array 12 incorporated directly into the surgical device. In this way, any metallic distortions caused by the metal object or device, such as the C-arm 60 or the OR table 74 is taken into account by performing the real time measurements with these objects in place” Jascob, Col. 10, lines 3-16; “the navigation process continues to step 108 where the previously stored calibration data or field strengths for the calibration points 90 in the calibration grid are used to interpolate the fields at the guess point 110 in space” Jascob, Col. 10, lines 17-43; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3), Jascob may not explictly disclose an adjustment element connecting said tracking system to said microscope, said adjustment element configured to intra-operatively manipulate an orientation of the tracking system relative to the microscope; and a microscope registration module with which one or more of a focal length, an image center, an aspect ratio, or a parameter for the description of non-linear distortion can be determined relative to orientation of the tracking system for various zoom and focus settings of the microscope to enable an overlay of navigation and planning data in a microscope image.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches an adjustment element connecting said tracking system to said microscope (“a mechanism to adapt the angle of the tracker axis with respect to the optical axis of the microscope” Tracker-microscope integration; Figure 5 demonstrates the rotating joint for adjusting the angle between the tracking device and the microscope), said adjustment element configured to manipulate an orientation of the tracking system relative to the microscope (“a mechanism to adapt the angle of the tracker axis with respect to the optical axis of the microscope” Tracker-microscope integration; Figure 5 demonstrates the rotating joint for adjusting the angle between the tracking device and the microscope); and
a microscope registration module (“calibration algorithm then extracts the homography matrix and the camera’s intrinsic parameters (focal length, optical center, skew and radial distortion)… implemented in the camera calibration toolbox for matlab by Bougeuet” Giraldez, Microscope calibration) with which one or more of a focal length, an image center, an aspect ratio, or a parameter for the description of non-linear distortion can be determined relative to the orientation of the tracking system for various zoom and focus settings of the microscope (“calibration algorithm then extracts the homography matrix and the camera’s intrinsic parameters (focal length, optical center, skew and radial distortion)… implemented in the camera calibration toolbox for matlab by Bougeuet… calibration at different zoom levels and working distances are performed” Giraldez, Microscope calibration) to enable an overlay of navigation and planning data in a microscope image (“enable surgeons to view hidden critical structures such as pathologies (e.g. tumors), risk regions or sensitive structures (e.g. arteries or nerves), or the results of a preoperative planning, such as pathways, trajectories or distances” Giraldez, Introduction; “To correctly inject scaled and rendered images as augmented reality overlays, the following information is needed (see Fig. 3): microscope calibration, registration of the microscope to the tracker and registration of the patient to the pre-operatively acquired image data” Giraldez, System description).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope including focal length, optical center, and skew and radial distortions as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion). Further, it would have been obvious to have modified Jascob’s disclosure of a microscope attachment element with Giraldez’s teaching of providing an adjustable microscope attachment element to achieve the predictable result of permitting adjustment of the tracking system such that the field of view of the microscope remains within the working volume of the tracker (Giraldez, Tracker-microscope integration).
However, while Jascob in further view of Giraldez teaches an adjustment element connecting said tracking system to said microscope as addressed above, Jascob in further view of Giraldez may not explictly teach said adjustment element configured to intra-operatively manipulate an orientation of the tracking system.
However, in the same field of endeavor image-guided surgery, Ferre teaches an adjustment element connecting a field generator (“a field generator 122… on an articulated arm 124” Col. 12, lines 40-53; “the position of the field generator 88 may be adjusted during the surgical operation by moving the articulated joints” Col. 12, line 54 – Col. 13, line 5; see also Figures 28 and 29 demonstrating the field generator, #122, is attached to articulated arm, #124, Figs. 28-29), said adjustment element configured to intra-operatively manipulate an orientation of the tracking system (“the position of the field generator 88 may be adjusted during the surgical operation by moving the articulated joints” Col. 12, line 54 – Col. 13, line 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob in further view of Giraldez’s teaching of an adjustable attachment mechanism between the microscope and the field generator with Ferre’s teaching of adjusting the adjustable attachment mechanism during the surgical operation to achieve the predictable result of improving the surgical workflow by allowing the repositioning of the field generator to a convenient or desirable location during the procedure (Ferre, Col. 12, line 40 – Col. 13, line 5).

Regarding claim 2, Jascob discloses the field generator is positioned below said microscope (“Positioned adjacent to or about the periphery of the conically shaped shield 4 is the transmitter coil array 12” Col. 7, lines 36-46; also see Fig. 3 that shows transmitting coil, #62, on the exterior surface of shield, #54, with band clamp, #56, for attachment to the microscope located on the interior surface of shield, #54, Jascob, Fig. 3) and creates an electromagnetic field for measuring the pose of the at least one sensor element integrated with said sensor coils underneath the microscope (“the magnetic field strengths measured by the instrument 20 identify a unique position and orientation in space to determine the X, Y, Z point and the angle and azimuth of the receiver coil located in the instrument 20. Should rotation about the axis of the receiver coil positioned in the instrument 20 be desired, a second receiver coil may be required in the instrument 20” Jascob, Col. 5, lines 3-21; “Positioned adjacent to or about the periphery of the conically shaped shield 4 is the transmitter coil array 12” Col. 7, lines 36-46; also see Fig. 3 that shows transmitting coil, #62, on the exterior surface of shield, #54, with band clamp, #56, for attachment to the microscope located on the interior surface of shield, #54, Jascob, Fig. 3).

Regarding claim 3, while Jascob teaches an attachment element connecting said tracking system to said microscope and registering the field generator and microscope to a common coordinate system as addressed above, Jascob may not explictly disclose said adjustment element further comprises a sensor element configured to detect a state of said adjustment element and to enable said registration module to deduce a current orientation of said tracking system relative to the common coordinate system.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches said adjustment element further comprises a sensor element (tracker senses calibration grid, Giraldez, Fig. 6) configured to detect a state of said adjustment element and to enable said registration module to deduce an orientation of said tracking system relative to the common coordinate system (“To correctly inject scaled and rendered images as augmented reality overlays, the following information is needed (see Fig. 3): microscope calibration, registration of the microscope to the tracker and registration of the patient to the pre-operatively acquired image data” Giraldez, System description; “any position in the tracker coordinate system (Xt) can be expressed in the microscope coordinate system (Xm)” Tracker to microscope registration; see also Figure 6 demonstrating orienting the tracker coordinates to the microscope coordinates, Giraldez, Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope including focal length, optical center, and skew and radial distortions as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion). 
However, while Jascob in further view of Giraldez teaches an adjustment element connecting said tracking system to said microscope and registering the field generator and microscope to a common coordinate system as addressed above, Jascob in further view of Giraldez may not explictly said adjustment element further comprises a sensor element configured to detect a state of said adjustment element and to enable said registration module to deduce a current orientation of said tracking system relative to the common coordinate system.
However, in the same field of endeavor image-guided surgery, Ferre teaches said adjustment element further comprises a sensor element (configured to detect a state of said adjustment element and to enable said registration module to deduce a current orientation of said tracking system relative to the common coordinate system (“a camera 128 connected to an image processor 130 may be positioned to record the location of the field generator with respect to the target operation site of the patient as shown in Fig. 29. If either the patient or the field generator is moved, the image processor 130 will identify the amount of relative change in location” Col. 13, lines 6-16; “the position of the field generator 88 may be adjusted during the surgical operation by moving the articulated joints” Col. 12, line 54 – Col. 13, line 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob in further view of Giraldez’s teaching of an adjustable attachment mechanism between the microscope and the field generator with Ferre’s teaching of using an optical sensor to determine the relative repositioning of the field generator to achieve the predictable result of improving the surgical workflow by allowing the repositioning of the field generator to a convenient or desirable location during the procedure (Ferre, Col. 12, line 40 – Col. 13, line 5).

Regarding claim 4, Jascob discloses said disturbance correction module is configured to compensate for the effects said microscope and/or the shielding based on said orientation of said field generator (“general purpose computer or PC incorporated into the coil array controller 16” Jascob, Col. 5, lines 3-21; “the calibration process 82 stores actual measurements of the magnetic field strength generated by the transmitter coil array 12, while taking into account or characterizing the distortion effects of either the particular shield, coupled to the surgical device or the transmitter coil array 12 incorporated directly into the surgical device. In this way, any metallic distortions caused by the metal object or device, such as the C-arm 60 or the OR table 74 is taken into account by performing the real time measurements with these objects in place” Jascob, Col. 10, lines 3-16; “the navigation process continues to step 108 where the previously stored calibration data or field strengths for the calibration points 90 in the calibration grid are used to interpolate the fields at the guess point 110 in space” Jascob, Col. 10, lines 17-43; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3; note that Jascob discloses that the system is calibrated for distortions with the transmitter coils in place). 
However, Jascob may not explictly disclose said orientation of said field generator detected by said sensor element.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches said orientation of said field generator detected by said sensor element (“To correctly inject scaled and rendered images as augmented reality overlays, the following information is needed (see Fig. 3): microscope calibration, registration of the microscope to the tracker and registration of the patient to the pre-operatively acquired image data” Giraldez, System description; “any position in the tracker coordinate system (Xt) can be expressed in the microscope coordinate system (Xm)” Tracker to microscope registration; see also Figure 6 demonstrating orienting the tracker coordinates to the microscope coordinates, Giraldez, Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope including focal length, optical center, and skew and radial distortions as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion). 
However, Jascob in further view of Giraldez may not explictly teach said current orientation.
However, in the same field of endeavor image-guided surgery, Ferre teaches said current orientation of said field generator detected by said sensor element (“a camera 128 connected to an image processor 130 may be positioned to record the location of the field generator with respect to the target operation site of the patient as shown in Fig. 29. If either the patient or the field generator is moved, the image processor 130 will identify the amount of relative change in location” Col. 13, lines 6-16; “the position of the field generator 88 may be adjusted during the surgical operation by moving the articulated joints” Col. 12, line 54 – Col. 13, line 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob in further view of Giraldez’s teaching of an adjustable attachment mechanism between the microscope and the field generator with Ferre’s teaching of using an optical sensor to determine the relative repositioning of the field generator to achieve the predictable result of improving the surgical workflow by allowing the repositioning of the field generator to a convenient or desirable location during the procedure (Ferre, Col. 12, line 40 – Col. 13, line 5).

Regarding claim 5, while Jascob discloses an attachment element (“displaced from the shield 54 by an extension member 64” Col. 7, lines 36-46; see also Figure 3 demonstrating the attachment of the transmitting coil, #62, by the extension member, #64, to the shield, #54, and band clamp, #64, Jascob, Fig. 3; “The shield 54 is designed to be removably coupled to the C-arm or any other metal object or device requiring shielding by way of a universal band clamp 56” Jascob, Col. 7, lines 4-35; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3) and a field generator for creating an electromagnetic field (“the magnetic field strengths measured by the instrument 20 identify a unique position and orientation in space to determine the X, Y, Z point and the angle and azimuth of the receiver coil located in the instrument 20. Should rotation about the axis of the receiver coil positioned in the instrument 20 be desired, a second receiver coil may be required in the instrument 20” Jascob, Col. 5, lines 3-21; “Positioned adjacent to or about the periphery of the conically shaped shield 4 is the transmitter coil array 12” Col. 7, lines 36-46; also see Fig. 3 that shows transmitting coil, #62, on the exterior surface of shield, #54, with band clamp, #56, for attachment to the microscope located on the interior surface of shield, #54, Jascob, Fig. 3), Jascob may not explictly disclose said adjustment element is configured manipulate the orientation of the field generator so that the at least one sensor element with sensor coils for measuring pose of the navigated instrument and/or the patient are located in an optimum measurement region of the electromagnetic field to increase the accuracy of the overlay of navigation and planning data in a microscope image.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches said adjustment element is configured manipulate the orientation of the tracking system (“a mechanism to adapt the angle of the tracker axis with respect to the optical axis of the microscope” Tracker-microscope integration; Figure 5 demonstrates the rotating joint for adjusting the angle between the tracking device and the microscope) so that the at least one sensor element with sensor coils for measuring pose of the navigated instrument and/or the patient are located in an optimum measurement region of the tracking system to increase the accuracy of the overlay of navigation and planning data in a microscope image (“the working volume of the tracker is very important to locate the tracker in the microscope and it should fit with the working distance of the  microscope during any operation,” “the field of view of the microscope remains always inside the working volume of the tracker” Tracker-microscope integration; Figure 5 demonstrates that the position of the tracking device can be changed to accommodate the working distance needed for the operation and the position of the patient and that the tracking marker is within the working volume of the tracking device; “any position in the tracker coordinate system (Xt) can be expressed in the microscope coordinate system (Xm)” Tracker to microscope registration; “enable surgeons to view hidden critical structures such as pathologies (e.g. tumors), risk regions or sensitive structures (e.g. arteries or nerves), or the results of a preoperative planning, such as pathways, trajectories or distances” Giraldez, Introduction; “To correctly inject scaled and rendered images as augmented reality overlays, the following information is needed (see Fig. 3): microscope calibration, registration of the microscope to the tracker and registration of the patient to the pre-operatively acquired image data” Giraldez, System description; Note that this functional limitation is an intended use and as such does not have patentable weight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope including focal length, optical center, and skew and radial distortions as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion). 
However, Jascob in further view of Giraldez may not explictly teach said current orientation.
However, in the same field of endeavor image-guided surgery, Ferre teaches said current orientation of said field generator detected by said sensor element (“a camera 128 connected to an image processor 130 may be positioned to record the location of the field generator with respect to the target operation site of the patient as shown in Fig. 29. If either the patient or the field generator is moved, the image processor 130 will identify the amount of relative change in location” Col. 13, lines 6-16; “the position of the field generator 88 may be adjusted during the surgical operation by moving the articulated joints” Col. 12, line 54 – Col. 13, line 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob in further view of Giraldez’s teaching of an adjustable attachment mechanism between the microscope and the field generator with Ferre’s teaching of using an optical sensor to determine the relative repositioning of the field generator to achieve the predictable result of improving the surgical workflow by allowing the repositioning of the field generator to a convenient or desirable location during the procedure (Ferre, Col. 12, line 40 – Col. 13, line 5).

Regarding claim 6, while Jascob discloses an attachment element (“displaced from the shield 54 by an extension member 64” Col. 7, lines 36-46; see also Figure 3 demonstrating the attachment of the transmitting coil, #62, by the extension member, #64, to the shield, #54, and band clamp, #64, Jascob, Fig. 3; “The shield 54 is designed to be removably coupled to the C-arm or any other metal object or device requiring shielding by way of a universal band clamp 56” Jascob, Col. 7, lines 4-35; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3) and a field generator for creating an electromagnetic field (“the magnetic field strengths measured by the instrument 20 identify a unique position and orientation in space to determine the X, Y, Z point and the angle and azimuth of the receiver coil located in the instrument 20. Should rotation about the axis of the receiver coil positioned in the instrument 20 be desired, a second receiver coil may be required in the instrument 20” Jascob, Col. 5, lines 3-21; “Positioned adjacent to or about the periphery of the conically shaped shield 4 is the transmitter coil array 12” Col. 7, lines 36-46; also see Fig. 3 that shows transmitting coil, #62, on the exterior surface of shield, #54, with band clamp, #56, for attachment to the microscope located on the interior surface of shield, #54, Jascob, Fig. 3), Jascob may not explictly disclose said adjustment element is configured to manipulate the orientation of said field generator to achieving an overlap of a field of view of said microscope and a measurement range of said electromagnetic field of said field generator.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches said adjustment element is configured to manipulate the orientation of said field generator (“a mechanism to adapt the angle of the tracker axis with respect to the optical axis of the microscope” Tracker-microscope integration; Figure 5 demonstrates the rotating joint for adjusting the angle between the tracking device and the microscope) to achieving an overlap of a field of view of said microscope and a measurement range of said working volume of said tracking device (“the working volume of the tracker is very important to locate the tracker in the microscope and it should fit with the working distance of the  microscope during any operation,” “the field of view of the microscope remains always inside the working volume of the tracker” Tracker-microscope integration; Figure 5 demonstrates that the position of the tracking device can be changed to accommodate the working distance needed for the operation and the position of the patient and overlap the working volume of the tracking device and the field of view of the microscope; Note that this functional limitation is an intended use and as such does not have patentable weight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope including focal length, optical center, and skew and radial distortions as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion). 

Regarding claim 7, Jascob may not explictly disclose said at least one sensor element is part of a patient tracker or a pointer.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches said at least one sensor element is part of a patient tracker (“a dynamic reference base (DRB) made with an infrared marker-shield is fixed to the patient with a dental splint (Fig. 4a). This DRB is tracked so the system constantly knows the relative position between the patient and the microscope” Giraldez, Patient registration) or a pointer (“The registration matrix Tr is calculated by digitizing the chosen points using a tracked needle-pointer and applying a least-squares fitting algorithm” Giraldez, Patient registration).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s teaching of an electromagnetic navigation system with Giraldez’s teaching of using a patient reference or a pointer to identify registration points as Jascob states that “instrument 20, such as, but not limited to, a surgical probe, catheter, steerable catheter, endoscope, shunt, drill guide, awl/tap, orthopedic implant instrument, etc. located or positioned within the electromagnetic field 14” (Jascob, Col. 4, lines 27-48) thus, it would be obvious to track other instruments such as pointers within an electromagnetic navigation system. Furthermore, Giraldez states that “Such [references or pointers] allow the surgeon to interact with the system by measuring distances, trajectories and intersections” (Giraldez, Discussion).

Regarding claim 8, Jascob may not explictly disclose said adjustment element is configured to manipulate the orientation of said field generator inter-operatively such that said at least one sensor element is of said patient tracker or said pointer remains in a measurement range of the field generator.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches said adjustment element is configured to manipulate the orientation of said field generator inter-operatively (“a mechanism to adapt the angle of the tracker axis with respect to the optical axis of the microscope” Tracker-microscope integration; Figure 5 demonstrates the rotating joint for adjusting the angle between the tracking device and the microscope) such that said at least one sensor element is of said patient tracker (“a dynamic reference base (DRB) made with an infrared marker-shield is fixed to the patient with a dental splint (Fig. 4a). This DRB is tracked so the system constantly knows the relative position between the patient and the microscope” Giraldez, Patient registration) or said pointer remains in a measurement range of the field generator (“the working volume of the tracker is very important to locate the tracker in the microscope and it should fit with the working distance of the  microscope during any operation,” “the field of view of the microscope remains always inside the working volume of the tracker” Tracker-microscope integration; Figure 5 demonstrates that the position of the tracking device can be changed to accommodate the working distance needed for the operation and the position of the patient and overlap the working volume of the tracking device and the field of view of the microscope; Note that this functional limitation is an intended use and as such does not have patentable weight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s teaching of an electromagnetic navigation system with Giraldez’s teaching of using a patient reference or a pointer to identify registration points as Jascob states that “instrument 20, such as, but not limited to, a surgical probe, catheter, steerable catheter, endoscope, shunt, drill guide, awl/tap, orthopedic implant instrument, etc. located or positioned within the electromagnetic field 14” (Jascob, Col. 4, lines 27-48) thus, it would be obvious to track other instruments such as pointers within an electromagnetic navigation system. Furthermore, Giraldez states that “Such [references or pointers] allow the surgeon to interact with the system by measuring distances, trajectories and intersections” (Giraldez, Discussion).

Regarding claim 9, Jascob discloses a data processing unit (“general purpose computer or PC incorporated into the coil array controller 16” Jascob, Col. 5, lines 3-20): 
(2). an image computation module for generating at least one of the following views/image data (“The localized information which is determined in the coil array controller 16 is then forwarded to an application specific user interface/display 28. The user interface/display 28 may consist of a general purpose computer and a video display to provide image guidance to a surgeon with real time visual feedback of the surgery or navigation being performed” Jascob, Col. 5, lines 35-51).
However, while Jascob discloses a data processing unit, an image computation module, and an EM field generator, Jascob may not explictly disclose the data processing unit includes (1) an image data registering module with which the pose of a three-dimensional image data set relative to the tracking system can be determined; and
the image computation module generates:
i. a virtual two-dimensional image data set with a positionally correct overlay of planning data in the microscope image and/or for image injection into the microscope optics; and/or 
ii. slice images of the three-dimensional image data with optionally visualized planning data.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches the data processing unit includes (1) an image data registering module (“several modalities of overlay have been developed, including a CT viewer where the surgeon can choose a plane from the CT and display it as an overlay in the patient, and a 3D viewer to render 3D models of segmented structures. Moreover, the system is implemented using a commercial overlay system provided with the surgical microscope Leica (Leica DI C500)” Giraldez, Augmented reality overlay) with which the pose of a three-dimensional image data set relative to the tracking system can be determined (“to be able to navigate through the preoperative images, such images have to be registered to the patient coordinate system” Giraldez, Patient Registration, Fig. 4); and
the image computation module generates (“several modalities of overlay have been developed, including a CT viewer where the surgeon can choose a plane from the CT and display it as an overlay in the patient, and a 3D viewer to render 3D models of segmented structures. Moreover, the system is implemented using a commercial overlay system provided with the surgical microscope Leica (Leica DI C500)” Giraldez, Augmented reality overlay):
i. a virtual two-dimensional image data set with a positionally correct overlay of planning data in the microscope image and/or for image injection into the microscope optics (“enable surgeons to view hidden critical structures such as pathologies (e.g. tumors), risk regions or sensitive structures (e.g. arteries or nerves), or the results of a preoperative planning, such as pathways, trajectories or distances” Giraldez, Introduction; “to be able to navigate through the preoperative images, such images have to be registered to the patient coordinate system” Giraldez, Patient Registration, Fig. 4; “several modalities of overlay have been developed, including a CT viewer where the surgeon can choose a plane from the CT and display it as an overlay in the patient” Giraldez, Augmented reality overlay; “display correctly scale CRT cut-views though the image injection module to the microscope view” Giraldez, CT viewer); and/or 
ii. slice images of the three-dimensional image data with optionally visualized planning data (“enable surgeons to view hidden critical structures such as pathologies (e.g. tumors), risk regions or sensitive structures (e.g. arteries or nerves), or the results of a preoperative planning, such as pathways, trajectories or distances” Giraldez, Introduction; “to be able to navigate through the preoperative images, such images have to be registered to the patient coordinate system” Giraldez, Patient Registration, Fig. 4; (“several modalities of overlay have been developed, including a CT viewer where the surgeon can choose a plane from the CT and display it as an overlay in the patient” Giraldez, Augmented reality overlay; “display correctly scale CRT cut-views though the image injection module to the microscope view” Giraldez, CT viewer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s teaching of a computer for images and overlays with Giraldez’s teaching of registering 3D images and generating overlays of planning data as Giraldez states that providing overlays on current images “avoids the need to look away from the surgical scene” allowing the surgeon to avoid breaking concentration during the operation (Giraldez, CT viewer).

Regarding claim 10, Jascob may not explictly disclose the adjustment element for intra-operatively manipulating the orientation of the field generator relative to the microscope is configured to achieve overlap of the microscopic field of view and the measurement range of the electromagnetic measurement system.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches the adjustment element for manipulating the orientation of the field generator relative to the microscope (“a mechanism to adapt the angle of the tracker axis with respect to the optical axis of the microscope” Tracker-microscope integration; Figure 5 demonstrates the rotating joint for adjusting the angle between the tracking device and the microscope) is configured to achieve overlap of the microscopic field of view and the measurement range of the electromagnetic measurement system (“the working volume of the tracker is very important to locate the tracker in the microscope and it should fit with the working distance of the  microscope during any operation,” “the field of view of the microscope remains always inside the working volume of the tracker” Tracker-microscope integration; Figure 5 demonstrates that the position of the tracking device can be changed to accommodate the working distance needed for the operation and the position of the patient and overlap the working volume of the tracking device and the field of view of the microscope; Note that this functional limitation is an intended use and as such does not have patentable weight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope including focal length, optical center, and skew and radial distortions as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion). 
However, Jascob in further view of Giraldez may not explictly teach the adjustment element for intra-operatively manipulating the orientation of the field generator.
However, in the same field of endeavor image-guided surgery, Ferre teaches the adjustment element for intra-operatively manipulating the orientation of the field generator (“the position of the field generator 88 may be adjusted during the surgical operation by moving the articulated joints” Col. 12, line 54 – Col. 13, line 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob in further view of Giraldez’s teaching of an adjustable attachment mechanism between the microscope and the field generator with Ferre’s teaching of adjusting the adjustable attachment mechanism during the surgical operation to achieve the predictable result of improving the surgical workflow by allowing the repositioning of the field generator to a convenient or desirable location during the procedure (Ferre, Col. 12, line 40 – Col. 13, line 5).

Regarding claim 11, Jascob may not explictly disclose one or more of a focal length, an image center, an aspect ratio, or a parameter for the description of non-linear distortion.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches one or more of a focal length, an image center, an aspect ratio, or a parameter for the description of non-linear distortion (“calibration algorithm then extracts the homography matrix and the camera’s intrinsic parameters (focal length, optical center, skew and radial distortion)… implemented in the camera calibration toolbox for matlab by Bougeuet… calibration at different zoom levels and working distances are performed” Giraldez, Microscope calibration).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope including focal length, optical center, and skew and radial distortions as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion).

Regarding claim 12, while Jascob discloses calibrating the field generator and the microscope (“general purpose computer or PC incorporated into the coil array controller 16” Jascob, Col. 5, lines 3-21; “the calibration process 82 stores actual measurements of the magnetic field strength generated by the transmitter coil array 12, while taking into account or characterizing the distortion effects of either the particular shield, coupled to the surgical device or the transmitter coil array 12 incorporated directly into the surgical device. In this way, any metallic distortions caused by the metal object or device, such as the C-arm 60 or the OR table 74 is taken into account by performing the real time measurements with these objects in place” Jascob, Col. 10, lines 3-16; “the navigation process continues to step 108 where the previously stored calibration data or field strengths for the calibration points 90 in the calibration grid are used to interpolate the fields at the guess point 110 in space” Jascob, Col. 10, lines 17-43; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3), Jascob may not explictly disclose extrinsic camera parameters including a translational or rotational parameter of a rigid transformation between a reference coordinate system of the field generator and an origin of a pinhole camera model can be determined relative to the field generator for various zoom and/or focus settings of the microscope to enable an overlay of navigation and planning data in a microscope image.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches extrinsic camera parameters including a translational or rotational parameter of a rigid transformation between a reference coordinate system of the field generator and an origin of a pinhole camera model can be determined relative to the field generator for various zoom and/or focus settings of the microscope (“calibration algorithm then extracts the homography matrix and the extrinsic parameters… Calibration of the optics of the microscope is performed… with a pinhole model for… implemented in the camera calibration toolbox for matlab by Bouguet. The extrinsic parameters Te consist of the 3F translation and rotation vectors that bring the object frame of reference into the frame of reference of the microscope optics… calibration at different zoom levels and working distances are performed” Giraldez, Microscope calibration) to enable an overlay of navigation and planning data in a microscope image (“enable surgeons to view hidden critical structures such as pathologies (e.g. tumors), risk regions or sensitive structures (e.g. arteries or nerves), or the results of a preoperative planning, such as pathways, trajectories or distances” Giraldez, Introduction; “To correctly inject scaled and rendered images as augmented reality overlays, the following information is needed (see Fig. 3): microscope calibration, registration of the microscope to the tracker and registration of the patient to the pre-operatively acquired image data” Giraldez, System description).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic and extrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic and extrinsic properties of the microscope including translation and rotation vectors as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion).

Regarding claim 13, Jascob discloses (“method and apparatus for electromagnetic navigation of a surgical probe near a metal object” Jascob, Abstract; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc.” Jascob, Col. 6, line 48 – Col. 7, line 3) of an electromagnetic navigation system (“apparatus for electromagnetic navigation of a surgical probe” Jascob, Abstract) comprising at least a surgical microscope (“These metal objects, devices or instruments may include, but are not limited to… microscope…, etc.” Jascob, Col. 6, line 48 – Col. 7, line 3) and an electromagnetic measurement system comprising a field generator (“Positioned adjacent to or about the periphery of the conically shaped shield 54 is the transmitter coil array 12 which is formed by three sets of transmitting coils 62” Col. 7, lines 36-46) wherein the field generator is connected to the surgical microscope by an attachment element (“displaced from the shield 54 by an extension member 64” Col. 7, lines 36-46; see also Figure 3 demonstrating the attachment of the transmitting coil, #62, by the extension member, #64, to the shield, #54, and band clamp, #64, Jascob, Fig. 3; “The shield 54 is designed to be removably coupled to the C-arm or any other metal object or device requiring shielding by way of a universal band clamp 56” Jascob, Col. 7, lines 4-35; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3), a physical shielding between the surgical microscope and the field generator (“Positioned adjacent to or about the periphery of the conically shaped shield 4 is the transmitter coil array 12” Col. 7, lines 36-46; also see Fig. 3 that shows transmitting coil, #62 on the exterior surface of shield, #54, with band clamp, #56, for attachment to the microscope located on the interior surface of shield, #54, Jascob, Fig. 3) the shielding is fixed to the surgical microscope and the field generator (“The shield 54 is designed to be removably coupled to the C-arm or any other metal object or device requiring shielding by way of a universal band clamp 56” Jascob, Col. 7, lines 4-35; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3), at least one sensor element with sensor coils (“An instrument 20… located or positioned within the electromagnetic field 14 is able to detect the electromagnetic signal and measure the magnetic field strength by way of small loops of wire or receive coils attached to the instrument 20” Jascob, Col. 4, lines 27-48) for measuring a pose of navigated instruments and/or a patient (“the magnetic field strengths measured by the instrument 20 identify a unique position and orientation in space to determine the X, Y, Z point and the angle and azimuth of the receiver coil located in the instrument 20. Should rotation about the axis of the receiver coil positioned in the instrument 20 be desired, a second receiver coil may be required in the instrument 20” Jascob, Col. 5, lines 3-21); and a disturbance correction module for compensating effects of disturbances of the electromagnetic field caused by the surgical microscope (“general purpose computer or PC incorporated into the coil array controller 16” Jascob, Col. 5, lines 3-21; “the calibration process 82 stores actual measurements of the magnetic field strength generated by the transmitter coil array 12, while taking into account or characterizing the distortion effects of either the particular shield, coupled to the surgical device or the transmitter coil array 12 incorporated directly into the surgical device. In this way, any metallic distortions caused by the metal object or device, such as the C-arm 60 or the OR table 74 is taken into account by performing the real time measurements with these objects in place” Jascob, Col. 10, lines 3-16; “the navigation process continues to step 108 where the previously stored calibration data or field strengths for the calibration points 90 in the calibration grid are used to interpolate the fields at the guess point 110 in space” Jascob, Col. 10, lines 17-43):
generating the electromagnetic field with said field generator (“transmitter coil array (TCA) 12, which emits low energy, low frequency AC signals to generate an electromagnetic field or region 14 adjacent to the transmitter coil array 12” Jascob, Col. 4, lines 5-26);
measuring the pose of the navigated instruments or the patient using said sensor element (“the magnetic field strengths measured by the instrument 20 identify a unique position and orientation in space to determine the X, Y, Z point and the angle and azimuth of the receiver coil located in the instrument 20. Should rotation about the axis of the receiver coil positioned in the instrument 20 be desired, a second receiver coil may be required in the instrument 20” Jascob, Col. 5, lines 3-21); and
compensating for effects of disturbances of the generated electromagnetic field caused by the surgical microscope and the shielding based on the microscope properties (“general purpose computer or PC incorporated into the coil array controller 16” Jascob, Col. 5, lines 3-21; “the calibration process 82 stores actual measurements of the magnetic field strength generated by the transmitter coil array 12, while taking into account or characterizing the distortion effects of either the particular shield, coupled to the surgical device or the transmitter coil array 12 incorporated directly into the surgical device. In this way, any metallic distortions caused by the metal object or device, such as the C-arm 60 or the OR table 74 is taken into account by performing the real time measurements with these objects in place” Jascob, Col. 10, lines 3-16; “the navigation process continues to step 108 where the previously stored calibration data or field strengths for the calibration points 90 in the calibration grid are used to interpolate the fields at the guess point 110 in space” Jascob, Col. 10, lines 17-43).
However, while Jascob discloses calibrating the field generator and the microscope (“general purpose computer or PC incorporated into the coil array controller 16” Jascob, Col. 5, lines 3-21; “the calibration process 82 stores actual measurements of the magnetic field strength generated by the transmitter coil array 12, while taking into account or characterizing the distortion effects of either the particular shield, coupled to the surgical device or the transmitter coil array 12 incorporated directly into the surgical device. In this way, any metallic distortions caused by the metal object or device, such as the C-arm 60 or the OR table 74 is taken into account by performing the real time measurements with these objects in place” Jascob, Col. 10, lines 3-16; “the navigation process continues to step 108 where the previously stored calibration data or field strengths for the calibration points 90 in the calibration grid are used to interpolate the fields at the guess point 110 in space” Jascob, Col. 10, lines 17-43; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc.” Jascob, Col. 6, line 48 – Col. 7, line 3), Jascob may not explictly disclose the tracking system is adjustably connected to the surgical microscope by an adjustment element, manipulating an orientation of the tracking system relative to the microscope using the adjustment element;
using a sensor element configured to detect a state of said adjustment element to determine the orientation of the tracking system relative to microscope;
determining a parameter for the description of non-linear distortion relative to the field generator for various zoom and focus settings of the surgical microscope to enable an overlay of navigation and planning data in a microscope image; and 
the microscope properties includes the non-linear distortion parameter.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches the tracking system is adjustably connected to the surgical microscope by an adjustment element (“a mechanism to adapt the angle of the tracker axis with respect to the optical axis of the microscope” Tracker-microscope integration; Figure 5 demonstrates the rotating joint for adjusting the angle between the tracking device and the microscope), manipulating an orientation of the tracking system relative to the microscope using the adjustment element (“a mechanism to adapt the angle of the tracker axis with respect to the optical axis of the microscope” Tracker-microscope integration; Figure 5 demonstrates the rotating joint for adjusting the angle between the tracking device and the microscope);
using a sensor element (tracker senses calibration grid, Giraldez, Fig. 6) configured to detect a state of said adjustment element to determine the orientation of the tracking system relative to microscope (“To correctly inject scaled and rendered images as augmented reality overlays, the following information is needed (see Fig. 3): microscope calibration, registration of the microscope to the tracker and registration of the patient to the pre-operatively acquired image data” Giraldez, System description; “any position in the tracker coordinate system (Xt) can be expressed in the microscope coordinate system (Xm)” Tracker to microscope registration; see also Figure 6 demonstrating orienting the tracker coordinates to the microscope coordinates, Giraldez, Fig. 6);
determining a parameter for the description of non-linear distortion relative to the field generator for various zoom and focus settings of the surgical microscope (“calibration algorithm then extracts the homography matrix and the camera’s intrinsic parameters (focal length, optical center, skew and radial distortion)… implemented in the camera calibration toolbox for matlab by Bougeuet… calibration at different zoom levels and working distances are performed” Giraldez, Microscope calibration) to enable an overlay of navigation and planning data in a microscope image (“enable surgeons to view hidden critical structures such as pathologies (e.g. tumors), risk regions or sensitive structures (e.g. arteries or nerves), or the results of a preoperative planning, such as pathways, trajectories or distances” Giraldez, Introduction; “To correctly inject scaled and rendered images as augmented reality overlays, the following information is needed (see Fig. 3): microscope calibration, registration of the microscope to the tracker and registration of the patient to the pre-operatively acquired image data” Giraldez, System description); and 
the microscope properties includes the non-linear distortion parameter (“calibration algorithm then extracts the homography matrix and the camera’s intrinsic parameters (focal length, optical center, skew and radial distortion)… implemented in the camera calibration toolbox for matlab by Bougeuet… calibration at different zoom levels and working distances are performed” Giraldez, Microscope calibration).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope including focal length, optical center, and skew and radial distortions as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion). Further, it would have been obvious to have modified Jascob’s disclosure of a microscope attachment element with Giraldez’s teaching of providing an adjustable microscope attachment element to achieve the predictable result of permitting adjustment of the tracking system such that the field of view of the microscope remains within the working volume of the tracker (Giraldez, Tracker-microscope integration).

Regarding claim 14, while Jascob discloses an attachment element (“displaced from the shield 54 by an extension member 64” Col. 7, lines 36-46; see also Figure 3 demonstrating the attachment of the transmitting coil, #62, by the extension member, #64, to the shield, #54, and band clamp, #64, Jascob, Fig. 3; “The shield 54 is designed to be removably coupled to the C-arm or any other metal object or device requiring shielding by way of a universal band clamp 56” Jascob, Col. 7, lines 4-35; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3) and a field generator for creating an electromagnetic field (“the magnetic field strengths measured by the instrument 20 identify a unique position and orientation in space to determine the X, Y, Z point and the angle and azimuth of the receiver coil located in the instrument 20. Should rotation about the axis of the receiver coil positioned in the instrument 20 be desired, a second receiver coil may be required in the instrument 20” Jascob, Col. 5, lines 3-21; “Positioned adjacent to or about the periphery of the conically shaped shield 4 is the transmitter coil array 12” Col. 7, lines 36-46; also see Fig. 3 that shows transmitting coil, #62, on the exterior surface of shield, #54, with band clamp, #56, for attachment to the microscope located on the interior surface of shield, #54, Jascob, Fig. 3), Jascob may not explictly disclose the step of manipulating the orientation of the field generator comprises optimizing the orientation of the field generator so that the at least one sensor element with sensor coils of the navigated instruments or the patient are located in an optimum measurement region of the tracking device to increase the accuracy of the pose of measured for the navigated instruments or the patient.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches the step of manipulating the orientation of the field generator (“a mechanism to adapt the angle of the tracker axis with respect to the optical axis of the microscope” Tracker-microscope integration; Figure 5 demonstrates the rotating joint for adjusting the angle between the tracking device and the microscope) comprises optimizing the orientation of the field generator so that the at least one sensor element with sensor coils of the navigated instruments or the patient are located in an optimum measurement region of the tracking device to increase the accuracy of the pose of measured for the navigated instruments or the patient (“the working volume of the tracker is very important to locate the tracker in the microscope and it should fit with the working distance of the  microscope during any operation,” “the field of view of the microscope remains always inside the working volume of the tracker” Tracker-microscope integration; Figure 5 demonstrates that the position of the tracking device can be changed to accommodate the working distance needed for the operation and the position of the patient and that the tracking marker is within the working volume of the tracking device; “any position in the tracker coordinate system (Xt) can be expressed in the microscope coordinate system (Xm)” Tracker to microscope registration; “enable surgeons to view hidden critical structures such as pathologies (e.g. tumors), risk regions or sensitive structures (e.g. arteries or nerves), or the results of a preoperative planning, such as pathways, trajectories or distances” Giraldez, Introduction; “To correctly inject scaled and rendered images as augmented reality overlays, the following information is needed (see Fig. 3): microscope calibration, registration of the microscope to the tracker and registration of the patient to the pre-operatively acquired image data” Giraldez, System description).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope including focal length, optical center, and skew and radial distortions as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion). 

Regarding claim 15, while Jascob discloses an attachment element (“displaced from the shield 54 by an extension member 64” Col. 7, lines 36-46; see also Figure 3 demonstrating the attachment of the transmitting coil, #62, by the extension member, #64, to the shield, #54, and band clamp, #64, Jascob, Fig. 3; “The shield 54 is designed to be removably coupled to the C-arm or any other metal object or device requiring shielding by way of a universal band clamp 56” Jascob, Col. 7, lines 4-35; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3) and a field generator for creating an electromagnetic field (“the magnetic field strengths measured by the instrument 20 identify a unique position and orientation in space to determine the X, Y, Z point and the angle and azimuth of the receiver coil located in the instrument 20. Should rotation about the axis of the receiver coil positioned in the instrument 20 be desired, a second receiver coil may be required in the instrument 20” Jascob, Col. 5, lines 3-21; “Positioned adjacent to or about the periphery of the conically shaped shield 4 is the transmitter coil array 12” Col. 7, lines 36-46; also see Fig. 3 that shows transmitting coil, #62, on the exterior surface of shield, #54, with band clamp, #56, for attachment to the microscope located on the interior surface of shield, #54, Jascob, Fig. 3), Jascob may not explictly disclose automatically manipulating the orientation of the tracking system inter-operatively relative to the microscope using the adjustment element to optimize a volume of the electromagnetic field based on the pose of the at least one sensor element with sensor coils of the navigated instruments or the patient.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches manipulating the orientation of the tracking system inter-operatively relative to the microscope using the adjustment element (“a mechanism to adapt the angle of the tracker axis with respect to the optical axis of the microscope” Tracker-microscope integration; Figure 5 demonstrates the rotating joint for adjusting the angle between the tracking device and the microscope) to optimize a volume of the tracking device based on the pose of the at least one sensor element with sensor coils of the navigated instruments or the patient (“the working volume of the tracker is very important to locate the tracker in the microscope and it should fit with the working distance of the  microscope during any operation,” “the field of view of the microscope remains always inside the working volume of the tracker” Tracker-microscope integration; Figure 5 demonstrates that the position of the tracking device can be changed to accommodate the working distance needed for the operation and the position of the patient and that the tracking marker is within the working volume of the tracking device; “any position in the tracker coordinate system (Xt) can be expressed in the microscope coordinate system (Xm)” Tracker to microscope registration; “enable surgeons to view hidden critical structures such as pathologies (e.g. tumors), risk regions or sensitive structures (e.g. arteries or nerves), or the results of a preoperative planning, such as pathways, trajectories or distances” Giraldez, Introduction; “To correctly inject scaled and rendered images as augmented reality overlays, the following information is needed (see Fig. 3): microscope calibration, registration of the microscope to the tracker and registration of the patient to the pre-operatively acquired image data” Giraldez, System description; Note that this functional limitation is an intended use and as such does not have patentable weight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope including focal length, optical center, and skew and radial distortions as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion). 
However, while Jascob in further view of Giraldez teaches manipulating the orientation of the field generator, Jascob in further view of Giraldez may not explictly teach automatically manipulating the orientation of the field generator.
However, the courts have held “that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” MPEP 2144.04 III. Here, 1) applicant has broadly claimed that the manipulation of the orientation of the field generator is performed automatically as opposed to manually and applicant has not provided a recitation of how the automatic manipulation is accomplished such as a structural element, for example the linear actuator, pneumatics, or hydraulics discussed in applicant’s specification paragraph [0105]; 2) the automatic manipulation of the orientation of the field generator achieves the same result as the manual manipulation of the orientation of the field generator as shown in applicant’s specification paragraph [0104], “the orientation of the field generator can be changed manually or automatically towards the microscope lens so that the measurement range of the electromagnetic measurement system include as much as possible of the field of view of the microscope.” Furthermore, as detailed above, the combination of Jascob and Giraldez teaches the manual adjustment of the orientation of the field generator to optimize the alignment of the working volume of the field generator and the field of view of the microscope. Thus, the combination of Jascob and Giraldez achieves the same result using manual manipulation that is achieved by the broadly recited automatic manipulation. Ergo, the limitation of “automatically manipulating the orientation of the field generator” is not sufficient to distinguish over the prior art.

Regarding claim 16, while Jascob discloses a field generator (“Positioned adjacent to or about the periphery of the conically shaped shield 54 is the transmitter coil array 12 which is formed by three sets of transmitting coils 62” Col. 7, lines 36-46), Jascob may not explictly disclose the step of determining a parameter for the description of non-linear distortion relative to the tracking device further comprises optimizing the parameter based on an orientation of the tracking device relative to the microscope.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches the step of determining a parameter for the description of non-linear distortion relative to the tracking device (“calibration algorithm then extracts the homography matrix and the camera’s intrinsic parameters (focal length, optical center, skew and radial distortion)… implemented in the camera calibration toolbox for matlab by Bougeuet… The error in the calibration of the microscope optics is a combination of the error in the estimation of the intrinsic and extrinsic calibration parameters, and of the error inherent to the calibration standard… calibration at different zoom levels and working distances are performed” Giraldez, Microscope calibration) further comprises optimizing the parameter based on an orientation of the tracking device relative to the microscope (“the working volume of the tracker is very important to locate the tracker in the microscope and it should fit with the working distance of the  microscope during any operation,” “the field of view of the microscope remains always inside the working volume of the tracker” Tracker-microscope integration; Figure 5 demonstrates that the position of the tracking device can be changed to accommodate the working distance needed for the operation and the position of the patient and that the tracking marker is within the working volume of the tracking device; “At the same time as the optics calibration procedure, the acquisition of the images is synchronized with the acquisition of the tracked positions of the imaginary points. Transformations Te with the extrinsic parameters and Tet with the imaginary points are then calculated for every single frame, obtaining as much Ta as images acquired. Finally we calculate Ta by applying a least squared method with all Te and Tet, thus minimizing the error. Therefore, any position in the tracker coordinate system (Xt) can be expressed in the microscope coordinate system (Xm)” Tracker to microscope registration; “To correctly inject scaled and rendered images as augmented reality overlays, the following information is needed (see Fig. 3): microscope calibration, registration of the microscope to the tracker and registration of the patient to the pre-operatively acquired image data” Giraldez, System description).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope including focal length, optical center, and skew and radial distortions as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion). 
However, Jascob in further view of Giraldez may not explictly teach said current orientation.
However, in the same field of endeavor image-guided surgery, Ferre teaches said current orientation of said field generator detected by said sensor element (“a camera 128 connected to an image processor 130 may be positioned to record the location of the field generator with respect to the target operation site of the patient as shown in Fig. 29. If either the patient or the field generator is moved, the image processor 130 will identify the amount of relative change in location” Col. 13, lines 6-16; “the position of the field generator 88 may be adjusted during the surgical operation by moving the articulated joints” Col. 12, line 54 – Col. 13, line 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob in further view of Giraldez’s teaching of an adjustable attachment mechanism between the microscope and the field generator with Ferre’s teaching of using an optical sensor to determine the relative repositioning of the field generator to achieve the predictable result of improving the surgical workflow by allowing the repositioning of the field generator to a convenient or desirable location during the procedure (Ferre, Col. 12, line 40 – Col. 13, line 5).

Regarding claim 17, Jascob discloses an electromagnetic navigation system (“apparatus for electromagnetic navigation of a surgical probe” Jascob, Abstract) for use with a navigated instrument to perform microscopic surgery on a patient (“apparatus for electromagnetic navigation of a surgical probe” Jascob, Abstract; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc.” Jascob, Col. 6, line 48 – Col. 7, line 3):
a. a microscope (“These metal objects, devices or instruments may include, but are not limited to… microscope…, etc.” Jascob, Col. 6, line 48 – Col. 7, line 3);
b. an electromagnetic measurement system comprising a field generator (“Positioned adjacent to or about the periphery of the conically shaped shield 54 is the transmitter coil array 12 which is formed by three sets of transmitting coils 62” Col. 7, lines 36-46), wherein the field generator is fixed or adjustably connected to the microscope (“The shield 54 is designed to be removably coupled to the C-arm or any other metal object or device requiring shielding by way of a universal band clamp 56” Jascob, Col. 7, lines 4-35; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc.” Jascob, Col. 6, line 48 – Col. 7, line 3);
c. a shielding between the microscope and the field generator (“Positioned adjacent to or about the periphery of the conically shaped shield 4 is the transmitter coil array 12” Col. 7, lines 36-46; also see Fig. 3 that shows transmitting coil, #62 on the exterior surface of shield, #54, with band clamp, #56, for attachment to the microscope located on the interior surface of shield, #54, Jascob, Fig. 3) the shielding is fixed to the microscope and/or the field generator (“The shield 54 is designed to be removably coupled to the C-arm or any other metal object or device requiring shielding by way of a universal band clamp 56” Jascob, Col. 7, lines 4-35; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3);
d. at least one sensor element with sensor coils (“An instrument 20… located or positioned within the electromagnetic field 14 is able to detect the electromagnetic signal and measure the magnetic field strength by way of small loops of wire or receive coils attached to the instrument 20” Jascob, Col. 4, lines 27-48) for measuring the pose of navigated instrument and/or the patient (“the magnetic field strengths measured by the instrument 20 identify a unique position and orientation in space to determine the X, Y, Z point and the angle and azimuth of the receiver coil located in the instrument 20. Should rotation about the axis of the receiver coil positioned in the instrument 20 be desired, a second receiver coil may be required in the instrument 20” Jascob, Col. 5, lines 3-21);
e. a disturbance correction module for compensating effects of disturbances of an electromagnetic field caused by the microscope and/or the shielding (“general purpose computer or PC incorporated into the coil array controller 16” Jascob, Col. 5, lines 3-21; “the calibration process 82 stores actual measurements of the magnetic field strength generated by the transmitter coil array 12, while taking into account or characterizing the distortion effects of either the particular shield, coupled to the surgical device or the transmitter coil array 12 incorporated directly into the surgical device. In this way, any metallic distortions caused by the metal object or device, such as the C-arm 60 or the OR table 74 is taken into account by performing the real time measurements with these objects in place” Jascob, Col. 10, lines 3-16; “the navigation process continues to step 108 where the previously stored calibration data or field strengths for the calibration points 90 in the calibration grid are used to interpolate the fields at the guess point 110 in space” Jascob, Col. 10, lines 17-43; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3); and
f. an attachment element connecting said field generator to said microscope (“displaced from the shield 54 by an extension member 64” Col. 7, lines 36-46; see also Figure 3 demonstrating the attachment of the transmitting coil, #62, by the extension member, #64, to the shield, #54, and band clamp, #64, Jascob, Fig. 3; “The shield 54 is designed to be removably coupled to the C-arm or any other metal object or device requiring shielding by way of a universal band clamp 56” Jascob, Col. 7, lines 4-35; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3).
However, while Jascob discloses calibrating the field generator and the microscope (“general purpose computer or PC incorporated into the coil array controller 16” Jascob, Col. 5, lines 3-21; “the calibration process 82 stores actual measurements of the magnetic field strength generated by the transmitter coil array 12, while taking into account or characterizing the distortion effects of either the particular shield, coupled to the surgical device or the transmitter coil array 12 incorporated directly into the surgical device. In this way, any metallic distortions caused by the metal object or device, such as the C-arm 60 or the OR table 74 is taken into account by performing the real time measurements with these objects in place” Jascob, Col. 10, lines 3-16; “the navigation process continues to step 108 where the previously stored calibration data or field strengths for the calibration points 90 in the calibration grid are used to interpolate the fields at the guess point 110 in space” Jascob, Col. 10, lines 17-43; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3), Jascob may not explictly disclose an adjustment element connecting said tracking system to said microscope, said adjustment element configured to intra-operatively manipulate an orientation of the tracking system relative to the microscope; and a microscope registration module with a translational or rotational parameter of a rigid transformation between a reference coordinate system of the tracking system and an origin of a pinhole camera model is determined relative to the tracking system for various zoom and/or focus settings of the microscope and a parameter for the description of non-linear distortion to enable an overlay of navigation and planning data in a microscope image.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches an adjustment element connecting said tracking system to said microscope (“a mechanism to adapt the angle of the tracker axis with respect to the optical axis of the microscope” Tracker-microscope integration; Figure 5 demonstrates the rotating joint for adjusting the angle between the tracking device and the microscope), (“a mechanism to adapt the angle of the tracker axis with respect to the optical axis of the microscope” Tracker-microscope integration; Figure 5 demonstrates the rotating joint for adjusting the angle between the tracking device and the microscope); and 
a microscope registration module (“calibration algorithm then extracts the homography matrix and the camera’s intrinsic parameters (focal length, optical center, skew and radial distortion)… implemented in the camera calibration toolbox for matlab by Bougeuet” Giraldez, Microscope calibration) with a translational or rotational parameter of a rigid transformation between a reference coordinate system of the tracking system and an origin of a pinhole camera model is determined relative to the tracking system for various zoom and/or focus settings of the microscope (“calibration algorithm then extracts the homography matrix and the extrinsic parameters… Calibration of the optics of the microscope is performed… with a pinhole model for… implemented in the camera calibration toolbox for matlab by Bouguet. The extrinsic parameters Te consist of the 3F translation and rotation vectors that bring the object frame of reference into the frame of reference of the microscope optics… calibration at different zoom levels and working distances are performed” Giraldez, Microscope calibration) and a parameter for the description of non-linear distortion (“calibration algorithm then extracts the homography matrix and the camera’s intrinsic parameters (focal length, optical center, skew and radial distortion)… implemented in the camera calibration toolbox for matlab by Bougeuet… calibration at different zoom levels and working distances are performed” Giraldez, Microscope calibration) to enable an overlay of navigation and planning data in a microscope image (“enable surgeons to view hidden critical structures such as pathologies (e.g. tumors), risk regions or sensitive structures (e.g. arteries or nerves), or the results of a preoperative planning, such as pathways, trajectories or distances” Giraldez, Introduction; “To correctly inject scaled and rendered images as augmented reality overlays, the following information is needed (see Fig. 3): microscope calibration, registration of the microscope to the tracker and registration of the patient to the pre-operatively acquired image data” Giraldez, System description).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope including focal length, optical center, and skew and radial distortions as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion). Further, it would have been obvious to have modified Jascob’s disclosure of a microscope attachment element with Giraldez’s teaching of providing an adjustable microscope attachment element to achieve the predictable result of permitting adjustment of the tracking system such that the field of view of the microscope remains within the working volume of the tracker (Giraldez, Tracker-microscope integration).
However, while Jascob in further view of Giraldez teaches an adjustment element connecting said tracking system to said microscope as addressed above, Jascob in further view of Giraldez may not explictly teach said adjustment element configured to intra-operatively manipulate an orientation of the tracking system.
However, in the same field of endeavor image-guided surgery, Ferre teaches an adjustment element connecting a field generator (“a field generator 122… on an articulated arm 124” Col. 12, lines 40-53; “the position of the field generator 88 may be adjusted during the surgical operation by moving the articulated joints” Col. 12, line 54 – Col. 13, line 5; see also Figures 28 and 29 demonstrating the field generator, #122, is attached to articulated arm, #124, Figs. 28-29), said adjustment element configured to intra-operatively manipulate an orientation of the tracking system (“the position of the field generator 88 may be adjusted during the surgical operation by moving the articulated joints” Col. 12, line 54 – Col. 13, line 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob in further view of Giraldez’s teaching of an adjustable attachment mechanism between the microscope and the field generator with Ferre’s teaching of adjusting the adjustable attachment mechanism during the surgical operation to achieve the predictable result of improving the surgical workflow by allowing the repositioning of the field generator to a convenient or desirable location during the procedure (Ferre, Col. 12, line 40 – Col. 13, line 5).

Regarding claim 18, while Jascob teaches an attachment element connecting said tracking system to said microscope and registering the field generator and microscope to a common coordinate system as addressed above, Jascob may not explictly disclose said adjustment element further comprises a sensor element configured to detect the state of said adjustment element and to enable said registration module to deduce a current orientation of said tracking system relative to the common coordinate system.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches said adjustment element further comprises a sensor element (tracker senses calibration grid, Giraldez, Fig. 6) configured to detect the state of said adjustment element and to enable said registration module to deduce an orientation of said tracking system relative to the common coordinate system (“To correctly inject scaled and rendered images as augmented reality overlays, the following information is needed (see Fig. 3): microscope calibration, registration of the microscope to the tracker and registration of the patient to the pre-operatively acquired image data” Giraldez, System description; “any position in the tracker coordinate system (Xt) can be expressed in the microscope coordinate system (Xm)” Tracker to microscope registration; see also Figure 6 demonstrating orienting the tracker coordinates to the microscope coordinates, Giraldez, Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope including focal length, optical center, and skew and radial distortions as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion). 
However, while Jascob in further view of Giraldez teaches an adjustment element connecting said tracking system to said microscope and registering the field generator and microscope to a common coordinate system as addressed above, Jascob in further view of Giraldez may not explictly said adjustment element further comprises a sensor element configured to detect a state of said adjustment element and to enable said registration module to deduce a current orientation of said tracking system relative to the common coordinate system.
However, in the same field of endeavor image-guided surgery, Ferre teaches said adjustment element further comprises a sensor element (configured to detect a state of said adjustment element and to enable said registration module to deduce a current orientation of said tracking system relative to the common coordinate system (“a camera 128 connected to an image processor 130 may be positioned to record the location of the field generator with respect to the target operation site of the patient as shown in Fig. 29. If either the patient or the field generator is moved, the image processor 130 will identify the amount of relative change in location” Col. 13, lines 6-16; “the position of the field generator 88 may be adjusted during the surgical operation by moving the articulated joints” Col. 12, line 54 – Col. 13, line 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob in further view of Giraldez’s teaching of an adjustable attachment mechanism between the microscope and the field generator with Ferre’s teaching of using an optical sensor to determine the relative repositioning of the field generator to achieve the predictable result of improving the surgical workflow by allowing the repositioning of the field generator to a convenient or desirable location during the procedure (Ferre, Col. 12, line 40 – Col. 13, line 5).

Regarding claim 19, Jascob discloses said disturbance correction module is configured to compensate for the effects said microscope and/or the shielding based on said orientation of said field generator (“general purpose computer or PC incorporated into the coil array controller 16” Jascob, Col. 5, lines 3-21; “the calibration process 82 stores actual measurements of the magnetic field strength generated by the transmitter coil array 12, while taking into account or characterizing the distortion effects of either the particular shield, coupled to the surgical device or the transmitter coil array 12 incorporated directly into the surgical device. In this way, any metallic distortions caused by the metal object or device, such as the C-arm 60 or the OR table 74 is taken into account by performing the real time measurements with these objects in place” Jascob, Col. 10, lines 3-16; “the navigation process continues to step 108 where the previously stored calibration data or field strengths for the calibration points 90 in the calibration grid are used to interpolate the fields at the guess point 110 in space” Jascob, Col. 10, lines 17-43; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3; note that Jascob discloses that the system is calibrated for distortions with the transmitter coils in place). 
However, Jascob may not explictly disclose said orientation of said field generator detected by said sensor element.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches said orientation of said field generator detected by said sensor element (“To correctly inject scaled and rendered images as augmented reality overlays, the following information is needed (see Fig. 3): microscope calibration, registration of the microscope to the tracker and registration of the patient to the pre-operatively acquired image data” Giraldez, System description; “any position in the tracker coordinate system (Xt) can be expressed in the microscope coordinate system (Xm)” Tracker to microscope registration; see also Figure 6 demonstrating orienting the tracker coordinates to the microscope coordinates, Giraldez, Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope including focal length, optical center, and skew and radial distortions as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion). 
However, Jascob in further view of Giraldez may not explictly teach said current orientation.
However, in the same field of endeavor image-guided surgery, Ferre teaches said current orientation of said field generator detected by said sensor element (“a camera 128 connected to an image processor 130 may be positioned to record the location of the field generator with respect to the target operation site of the patient as shown in Fig. 29. If either the patient or the field generator is moved, the image processor 130 will identify the amount of relative change in location” Col. 13, lines 6-16; “the position of the field generator 88 may be adjusted during the surgical operation by moving the articulated joints” Col. 12, line 54 – Col. 13, line 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob in further view of Giraldez’s teaching of an adjustable attachment mechanism between the microscope and the field generator with Ferre’s teaching of using an optical sensor to determine the relative repositioning of the field generator to achieve the predictable result of improving the surgical workflow by allowing the repositioning of the field generator to a convenient or desirable location during the procedure (Ferre, Col. 12, line 40 – Col. 13, line 5).

Regarding claim 20, while Jascob discloses an attachment element (“displaced from the shield 54 by an extension member 64” Col. 7, lines 36-46; see also Figure 3 demonstrating the attachment of the transmitting coil, #62, by the extension member, #64, to the shield, #54, and band clamp, #64, Jascob, Fig. 3; “The shield 54 is designed to be removably coupled to the C-arm or any other metal object or device requiring shielding by way of a universal band clamp 56” Jascob, Col. 7, lines 4-35; “These metal objects, devices or instruments may include, but are not limited to… microscope…, etc” Jascob, Col. 6, line 48 – Col. 7, line 3) and a field generator for creating an electromagnetic field (“the magnetic field strengths measured by the instrument 20 identify a unique position and orientation in space to determine the X, Y, Z point and the angle and azimuth of the receiver coil located in the instrument 20. Should rotation about the axis of the receiver coil positioned in the instrument 20 be desired, a second receiver coil may be required in the instrument 20” Jascob, Col. 5, lines 3-21; “Positioned adjacent to or about the periphery of the conically shaped shield 4 is the transmitter coil array 12” Col. 7, lines 36-46; also see Fig. 3 that shows transmitting coil, #62, on the exterior surface of shield, #54, with band clamp, #56, for attachment to the microscope located on the interior surface of shield, #54, Jascob, Fig. 3), Jascob may not explictly disclose said adjustment element is configured manipulate the orientation of the field generator so that the at least one sensor element with sensor coils for measuring pose of the navigated instrument and/or the patient are located in an optimum measurement region of the electromagnetic field to increase the accuracy of the overlay of navigation and planning data in a microscope image.
However, in the same field of endeavor of image-guided surgical microscopes with integrated tracking systems, Giraldez teaches said adjustment element is configured manipulate the orientation of the field generator (“a mechanism to adapt the angle of the tracker axis with respect to the optical axis of the microscope” Tracker-microscope integration; Figure 5 demonstrates the rotating joint for adjusting the angle between the tracking device and the microscope) so that the at least one sensor element with sensor coils for measuring pose of the navigated instrument and/or the patient are located in an optimum measurement region of the tracking device to increase the accuracy of the overlay of navigation and planning data in a microscope image (“the working volume of the tracker is very important to locate the tracker in the microscope and it should fit with the working distance of the  microscope during any operation,” “the field of view of the microscope remains always inside the working volume of the tracker” Tracker-microscope integration; Figure 5 demonstrates that the position of the tracking device can be changed to accommodate the working distance needed for the operation and the position of the patient and that the tracking marker is within the working volume of the tracking device; “any position in the tracker coordinate system (Xt) can be expressed in the microscope coordinate system (Xm)” Tracker to microscope registration; “enable surgeons to view hidden critical structures such as pathologies (e.g. tumors), risk regions or sensitive structures (e.g. arteries or nerves), or the results of a preoperative planning, such as pathways, trajectories or distances” Giraldez, Introduction; “To correctly inject scaled and rendered images as augmented reality overlays, the following information is needed (see Fig. 3): microscope calibration, registration of the microscope to the tracker and registration of the patient to the pre-operatively acquired image data” Giraldez, System description; Note that this functional limitation is an intended use and as such does not have patentable weight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob’s disclosure of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope with Giraldez’s teaching of a tracking system connected to a microscope with calibration of the intrinsic properties of the microscope including focal length, optical center, and skew and radial distortions as applying calibration between a tracking system and a microscope connected to the tracking system “offers improved accuracy since we only need to track the patient and tools, and not the microscope” (Giraldez, Discussion). 
However, Jascob in further view of Giraldez may not explictly teach said current orientation.
However, in the same field of endeavor image-guided surgery, Ferre teaches said current orientation of said field generator detected by said sensor element (“a camera 128 connected to an image processor 130 may be positioned to record the location of the field generator with respect to the target operation site of the patient as shown in Fig. 29. If either the patient or the field generator is moved, the image processor 130 will identify the amount of relative change in location” Col. 13, lines 6-16; “the position of the field generator 88 may be adjusted during the surgical operation by moving the articulated joints” Col. 12, line 54 – Col. 13, line 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jascob in further view of Giraldez’s teaching of an adjustable attachment mechanism between the microscope and the field generator with Ferre’s teaching of using an optical sensor to determine the relative repositioning of the field generator to achieve the predictable result of improving the surgical workflow by allowing the repositioning of the field generator to a convenient or desirable location during the procedure (Ferre, Col. 12, line 40 – Col. 13, line 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Piron et al. (U.S. Pub. No. 2016/0113728) and Richmond et al. (U.S. Pub. No. 2017/0143429) disclose automatic alignment of cameras mounted to automatically operated articulating arms with surgical devices and/or the patient to optimize the position of the working volume over the tracked surgical devices or patient.
Chuanggui et al. (U.S. Pub. No. 2006/0293557) discloses an optical tracking system for a microscope that takes into account intrinsic and extrinsic properties including non-linear distortion and rigid transformations to adjust the tracking and the camera model for various zoom/focus settings of the microscope.
Tesar et al. (U.S. Pub. No. 2016/0220324, 2015/0297311, 2015/0141755, 2015/0085095, 2015/0018622) and Charles (U.S. Pub. No. 2015/0272694) disclose automatic alignment of cameras mounted to automatically operated articulating arms with surgical devices and/or the patient to optimize the position of the working volume over the tracked surgical devices or patient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793